Citation Nr: 1041812	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  02-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for tendonitis of the feet.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1984.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied entitlement to 
service connection for right ankle and bilateral foot 
disabilities.  The latter issue has been recharacterized for the 
reasons discussed below.

The Veteran testified via video conference at a Board hearing 
held in May 2002.  A transcript of the hearing has been 
associated with the claims file.  In October 2007, the Board 
informed the Veteran that the Veterans Law Judge (VLJ) that 
conducted his May 2002 hearing was no longer employed by the 
Board and that he had a right to request a new hearing.  The 
Veteran did not request such a hearing.

In March 2005 the Board denied these claims.  The Veteran 
appealed the Board's denial.  In July 2007, the United States 
Court of Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the claims to the Board for additional 
development.  In July 2008, the Board again denied the claims, 
and the Veteran again appealed.  In November 2009, pursuant to a 
Joint Motion for Remand, the Court again remanded the case for 
additional development.  The Board remanded the claims in March 
2010.

The issue of entitlement to service connection for a right ankle 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.

FINDING OF FACT

Tendonitis of the feet is related to service.



CONCLUSION OF LAW

Tendonitis of the feet was incurred in service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, as the Board is granting the claim for service 
connection for tendonitis of the feet, the claim is 
substantiated, and there are no further VCAA duties with regard 
to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Moreover, at the Board hearing, the VLJ informed the Veteran that 
it was incumbent upon him to submit any potentially relevant 
evidence in his possession in support of his claim.  This action 
supplements VA's compliance with the VCAA and satisfies 38 C.F.R. 
§ 3.103 (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).


Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has been diagnosed with tendonitis of the feet.  Dr. 
Gunther, a podiatrist, diagnosed the Veteran with tendonitis in 
an April 2002 letter, and the March 2008 VA examiner diagnosed 
the Veteran with mild posterior tendon dysfunction in the left 
foot and retro Achilles tendonitis of the right foot.  The STRs 
contain multiple notations regarding the feet, including 
diagnoses of bilateral calcaneus contusions and left foot 
cellulitis.  The issue is whether the current bilateral foot 
disability, characterized on the title page based on the 
diagnoses as tendonitis of the feet, is related to the in-service 
bilateral foot symptoms.

The Veteran has indicated in written statements and during the 
Board hearing that he experienced in-service bilateral foot 
symptoms and continuity of bilateral foot symptomatology since 
service.  During the March 2001 VA examination, the Veteran 
indicated that he did not recall having injuries to his feet and 
did not indicate that he sought treatment after service.  
However, the Veteran took issue with the examiner's recounting of 
his statements in a March 2003 statement, indicating that he did 
in fact recall problems with his feet in service and that he 
sought treatment after service.  The Veteran's statements are 
consistent with the STRs and a July 1986 VA treatment note 
containing a diagnosis of left foot cellulitis, although the 
latter was prepared in connection with a fall two weeks 
previously.  The Board finds that the Veteran's testimony as to 
in service symptoms and post service continuity of symptomatology 
is credible.  Moreover, he is competent to testify as to these 
observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).

On the question of nexus between the current tendonitis of the 
feet and the in-service and post-service foot symptoms, there are 
conflicting medical opinions, each of which contains flaws.  On 
the negative side, the December 2002 VA examiner found that there 
was insufficient evidence in the medical records to establish a 
relationship between the difficulties in service and the current 
difficulties with the feet.  In its June 2007 decision, the 
Court, citing Buchanan, 451 F.3d at 1336, found that the Board 
erred in relying on this opinion because the VA examiner's 
conclusion was improperly based on the lack of contemporaneous 
medical records.  Similarly, while the March 2008 VA examiner 
concluded that the diagnosed bilateral foot disabilities were not 
related to the in-service symptoms, the parties to the Joint 
Motion, citing Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008), found that the Board improperly relied on this opinion 
because the examiner did not offer any rationale for his 
conclusion.  Moreover, although the Board in March 2010 remanded 
the claims for a new opinion with a rationale from the March 2008 
examiner, a physician's assistant (PA), the PA noted the in 
service complaints, reiterated the diagnosis, and wrote only, 
"There is no association with the complaints of plantar foot 
pain in service."  This opinion suffers from a similar 
deficiency as the PA's March 2008 opinion.  At most, the PA 
cryptically indicated that the nature of the in-service 
complaints, i.e., plantar-related, was not associated with the 
tendonitis, which affects a different part of the feet.  It is 
unlikely that such a "rationale" would satisfy the application 
of Nieves-Rodriguez by the parties to the Joint Motion or the 
Court.

On the positive side is Dr. Gunther's April 2002 opinion that it 
"is certainly believable" that the Veteran's symptoms began in 
service, but that it would be difficult to say with certainty 
that the Veteran's symptoms are due to service without review of 
prior medical records.  Also on the positive side are the 
Veteran's competent and credible statements regarding in service 
symptoms, post service continuity of symptomatology, and the 
similarity of these symptoms to his current symptoms.

Given that the Court has found the two negative nexus opinions to 
be inadequate and that the April 2010 follow up opinion by the 
March 2008 examiner similarly lacked a clear rationale, Dr. 
Gunther's April 2002 opinion crediting the Veteran's relating of 
his current symptoms to service, while flawed, is of sufficient 
weight, along with the Veteran's competent, credible testimony, 
to warrant a finding of service connection.  Cf. Hogan v. Peake, 
544 F.3d 1295, 1297 (2008) (even if stated uncertainly, an 
opinion from a licensed counselor regarding the etiology of a 
claimant's psychological disorder must be considered as 
"evidence" of whether the disorder was incurred in service)


ORDER

Entitlement to service connection for tendonitis of the feet is 
granted.


REMAND

The Court and the parties to the Joint Motion have found both the 
December 2002 VA opinion and the March 2008 VA opinion inadequate 
because they did not make it clear whether the Veteran suffers 
from a right ankle disability or his chronic right ankle pain is 
a symptoms of a disability of the feet, in particular the right 
foot.   In its March 2010 remand, the Board instructed the March 
2008 VA examiner to offer an opinion and rationale as to whether 
the Veteran's right ankle pain is a symptom of his right foot 
disability.  In his April 2010 opinion, the PA wrote that there 
were normal right ankle X-rays and examination with no pathology, 
and that the Veteran's right ankle pain was not likely due to any 
in service injury because there was no evidence of treatment or 
complaints of the right ankle in the STRs.  This opinion is 
flawed for several reasons.  First, it did not comply with the 
Board's remand instructions because it did not address the 
relationship of the right ankle symptoms to the right foot 
disability.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This 
is particularly important in light of the Board's grant of 
service connection for right foot tendonitis.  Moreover, as noted 
by the Court in its June 2007 decision, the absence of 
contemporaneous in service evidence of right ankle symptoms is 
not, by itself, a sufficient basis for a negative nexus opinion, 
Buchanan, 451 F.3d at 1336, particularly in light of the 
Veteran's credible lay testimony of right ankle symptoms and the 
March 2001 VA examiner's conclusion that, in the absence of 
contrary medical evidence, it appeared the Veteran had long 
standing right ankle pain going back to service.

While the Board appreciates the efforts of the PA who performed 
the March 2008 VA examination and provided the April 2010 
opinion, under these circumstances an opinion from a physician is 
warranted.  The opinion should address whether the Veteran's 
right ankle symptoms are related to service or the service-
connected right foot tendonitis and explain the reasons for each 
conclusion based on all of the relevant evidence in the record, 
including the Veteran's statements.  In addition, as the most 
recent VCAA letter, in November 2003, did not address secondary 
service connection and preceded multiple Court decisions 
regarding appropriate VCAA notice, a new, VCAA-compliant letter 
should be sent to the Veteran, to include explaining how to 
establish entitlement to service connection on a secondary basis.

Accordingly, the claim for service connection for a right ankle 
disability is REMANDED for the following action:

1.  Send the Veteran a VCAA-compliant 
letter, to include explaining how to 
establish entitlement to service connection 
on a secondary basis.

2.  Obtain an opinion from a VA physician 
as to the nature and etiology of any right 
ankle disability.  All necessary tests 
should be conducted.

The claims file must be sent to the 
podiatrist or orthopedist for review.

The physician should first note all right 
ankle symptoms and characterize any 
disability causing these symptoms.

Then, the physician should indicate whether 
it is as least as likely as not (50 percent 
probability or more) that any right ankle 
disability or symptoms of disability are 
related to in-service symptoms or 
proximately due to, the result of, or 
aggravated by the service connected right 
foot tendonitis.

A complete rationale, i.e., an explanation 
of the reasons for the conclusions based on 
all of the relevant evidence of record, 
should accompany any opinion provided.  In 
considering the evidence, the physician is 
advised that the Veteran is competent to 
report symptoms, treatment, and injuries, 
and that his reports must be taken into 
account, along with the other relevant 
evidence, in formulating the requested 
opinions.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


